Per Curiam:

This is an original proceeding in discipline commenced against the respondent, Judge Phillip L. Woodworth, of the Johnson County District Court, Tenth Judicial District, before the Commission on Judicial Qualifications. Respondent waived notice of formal proceedings and his right to a hearing before the Commission, and admitted that he was convicted of a violation of K.S.A. 41-407 in district court. The Commission recommended public censure. Respondent promptly elected not to file éxceptions to the Commission’s findings of fact, conclusions of law and recommendations. Respondent and his counsel appeared before this court on June 21, 1985, and confirmed that election, and the matter was thus submitted to the court for decision.
Respondent was charged with and pleaded guilty to a violation of K.S.A. 41-407. That section of the statutes makes it unlawful for any person to have in his or her possession any package of alcoholic liquor without having thereon the Kansas tax stamps required by law. Violation of the act is a misdemeanor punishable by a fine not exceeding $500 or by imprisonment not exceeding six months, or both, and by confiscation of the liquor involved.
Canons 1 and 2A of the Rules Relating to Judicial Conduct (235 Kan. clxiii) read as follows:
“CANON 1

“A Judge Should Uphold the Integrity and Independence of the Judiciary

“An independent and honorable judiciary is indispensable to justice in our society. A judge should participate in establishing, maintaining and enforcing, and should himself observe, high standards of conduct so that the integrity and independence of the judiciary may be preserved. The provisions of this Code should be construed and applied to further that objective.
*885“CANON 2

“A Judge Should Avoid Impropriety and the Appearance of Impropriety in All


His Activities

“A. A judge should respect and comply with the law and should conduct himself at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary.”
The Commission on Judicial Qualifications found that respondent’s violation of K.S.A. 41-407 constituted a violation of Canons 1 and 2A. We agree. A judge, even in his private life, is held to standards higher than those of others. His conduct must at all times reflect respect for and adherence to the law. The conduct complained of was a violation of law.
It is therefore ordered that Judge Phillip L. Woodworth be publicly censured by this court, and that he pay the costs of this proceeding.